In consolidated negligence actions to recover damages for personal injuries, etc., defendants in Action No. 4 appeal from so much of an order of the Supreme Court, Queens County, dated May 18, 1976, as granted the branch of the motion of the plaintiffs in said action which sought leave to serve an amended complaint containing a cause of action pursuant to section 205-a of the General Municipal Law. Order affirmed insofar as appealed from, with $50 costs and disbursements. The grant of leave to serve an amended complaint was a proper exercise of discretion. The order specifically and clearly states that Special Term did not pass upon the sufficiency of the complaint. Gulotta, P. J., Hopkins, Shapiro and Hawkins, JJ., concur.